Title: To James Madison from David Ramsay, 8 October 1788
From: Ramsay, David
To: Madison, James


Dear Sir,
Charleston Octob 8th 1788
I lately had the honor of receiving a letter from mr Jefferson dated Paris May 7. 1788 in which he authorised me to draw on you for 936 livres on his account. That sum being due to me by mr Froulle in Paris mr Jeffersons goodness has been such as to negotiate the payment here through your hands. I have therefore taken the liberty of drawing on you for 173⅓ dollars a sum equal to 936 livres valuing the dollar at 4/6 & the livre at 1 pd Sterling. My friend in New-York will shew you mr Jeffersons letter. I am with great respect & esteem your most obedient & very hum set
David Ramsay
